*595The record supports the court’s confirmation of the Special Referee’s finding that, in settling the underlying action, defendant orally agreed to pay petitioner’s legal fee by adding ten percent to the settlement amount it agreed to pay respondents (see generally Namer v 152-54-56 W. 15th St. Realty Corp., 108 AD2d 705, 705-706 [1985]). The record indicates that respondents were aware of and consented to the oral agreement. As the court found, the oral agreement rendered respondents’ contingency fee agreement with petitioner irrelevant since respondent was relieved of its contractual obligation to pay petitioner’s legal fee. We have considered respondents’ remaining arguments and find them unavailing. Concur — Gonzalez, EJ., Catterson, Richter, Abdus-Salaam and Román, JJ.